                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICARDO L. SIMMONS,                           :
     Plaintiff,                               :
                                              :
         v.                                   :      CIVIL ACTION NO. 19-CV-2287
                                              :
PHILADELPHIA HOUSING                          :
AUTHORITY, et al.,                            :
     Defendants.                              :

                                             ORDER

         AND NOW, this 3rd day of June, 2019, upon consideration of Plaintiff Ricardo L.

Simmons Motion to Proceed In Forma Pauperis (ECF No. 1), his pro se Complaint (ECF No. 2),

and his Motion for Appointment of Counsel (ECF No. 3), it is ORDERED that:

         1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

         2. The Complaint is DEEMED filed.

         3. Simmons’s Complaint is DISMISSED without prejudice for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court’s

Memorandum.

         4.   Simmons is given thirty (30) days to file an amended complaint. When drafting his

amended complaint, Simmons should be mindful of the Court’s reasons for dismissing his claims

as explained in the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk

shall not make service until so ORDERED by the Court.

         5.    The Clerk of Court shall send Simmons a blank copy of the Court’s form

complaint to be used by a plaintiff filing an employment discrimination action bearing the above

civil action number. Simmons may use this form to file his amended complaint if he chooses to

do so.
       6.     If Simmons fails to comply with this Order, his case may be dismissed without

prejudice for failure to prosecute without further notice.

       7.    The Motion for Appointment of Counsel is DENIED without prejudice to

Simmons renewing that Motion if he files an amended complaint.




                                              BY THE COURT:

                                              /s/ Mitchell S. Goldberg

                                              MITCHELL S. GOLDBERG, J.
